Citation Nr: 1129313	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  11-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an umbilical hernia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision which denied entitlement to service connection for an umbilical hernia.  

On review of the file the record suggests that the appellant may have raised a claim of entitlement to service connection for a hiatal hernia.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  In this regard, the Veteran asserts that he has an umbilical hernia, which he first noticed in 1967 after falling over an object.  The Veteran states that he was seen by a medic and told that it was nothing to worry about.  It is alleged, however, that since then the umbilical hernia has worsened and grown larger in size.  

The Veteran's service treatment records are silent as to any treatment during service for a hernia.  The appellant's entrance and discharge examination reports indicate that his abdomen and viscera were normal.  At separation from active duty in October 1968 the appellant specifically denied ever having any history of any hernia.

A March 2007 outpatient clinical note from the Pasco VA Outpatient Clinic notes the appellant's report of an umbilical strain in Vietnam that developed into an umbilical hernia.

A December 2009 VA compensation and pension examination report reflects that the Veteran was diagnosed with an umbilical hernia.  The examiner opined that based on the currently available information, the hernia was likely the result of the Veteran's military service.  The VA examiner did not, however, provide any rationale for this opinion.  Moreover, there is no indication that the Veteran's claims file was reviewed.  In light of the October 1968 report by the appellant, the probative value of this report is questionable. 

Given the problem with the December 2009 report, and the fact that the appellant did serve in a job which had many physical demands, the Board finds that further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from all pertinent records of evaluation and/or treatment for an umbilical hernia from the Tampa and Bay Pines VA Medical Centers, and the Pasco VA Outpatient Clinic since March 2011.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the claims folder should be returned to the examiner who conducted the December 2009 examination, or to an equally qualified examining physician.  The physician is to review the entire claims folder, to include the Veteran's service treatment records, his personal statements, and all postservice medical records.  The physician must then opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current umbilical hernia is related to service.  If a new physical examination is necessary to secure such an opinion one should be conducted.  A full and complete rationale must accompany any opinion offered. 

3.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the  examination sent to him by the pertinent VA medical facility.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  After ensuring that the development is complete, the RO is to readjudicate the claim.  If the benefit sought on appeal is denied the RO must issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


